         Case 1:18-cv-08817-BCM Document 62 Filed 07/02/20 Page 1 of 1




                                                                                            07/02/2020




June 30, 2020

VIA ECF
                                                            Application GRANTED. SO ORDERED.
Hon. Judge Barbara Moses

United States District Court
                                                            ________________________________
500 Pearl Street                                            Barbara Moses, U.S.M.J.
New York, NY 10007                                          July 2, 2020

Re: Ruiz Rivera et al v. Polaris Cleaners 99, Inc. et al (1:18-cv-08817-RA-BCM)

Dear Hon. Judge Barbara Moses,

This firm represents Defendants in the above-referenced case. I respectfully request the
extension of due dates of the following three documents to July 6, 2020: (a) a joint letter
demonstrating that the settlement agreement is fair and reasonable and should be approved in
light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012); (b) a copy of the parties' fully executed settlement agreement, ; and (c)
Plaintiffs' counsel's time and expense records, together with any contingency fee agreement in
this action.

Defendants’ counsels are still in the process of obtaining Defendants’ signatures on the
settlement agreement and confession of judgment, and this is the only reason why the parties are
unable to submit the aforementioned three documents today. More specifically, even though
Defendants’ counsel fully explained Defendants the terms of the Settlement Agreement and
Confession of Judgment in Korean, Defendants still want to have another person to fully
translate and explain the terms of the Settlement Agreement and Confession of Judgment, and
Defendants will meet the translator this Friday, July 3, 2020. Defendants represented to
Defendants’ counsel that they would provide a signed Settlement Agreement and Confession of
Judgment next Monday, July 6, 2020. I would like to inform the Court that Plaintiffs’ counsel,
Mr. Clifford Tucker, has consented to this extension request.

Thank you for your attention to this matter.

Respectfully submitted,

By: /s/Henry Hong K. Jung

    Henry Hong K. Jung, Esq.
